Citation Nr: 1025609	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to 
February 2, 2008, and in excess of 50 percent since February 2, 
2008, for schizoaffective disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that continued a 30 percent evaluation for the Veteran's service-
connected psychiatric disorder.

In a June 2009 rating decision, the RO increased the evaluation 
for the Veteran's psychiatric disorder to 50 percent disabling, 
effective February 2, 2008.  The Veteran was advised of the most 
recent grant of increased rating; however, he did not withdraw 
his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the Veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.

In April 2010, the Veteran testified at a Central Office hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. 
App.  447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the TDIU claim is considered to have been raised by the record 
and thus is a component of the Veteran's increased rating claim.  
Accordingly, the Board has jurisdiction over this issue; thus, it 
is listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claims for an 
increased rating for schizo-affective disorder and a TDIU rating.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

The Veteran contends that his schizo-affective disorder is worse 
than the current evaluation contemplates.  During the course of 
this appeal, VA formally evaluated the Veteran with respect to 
the nature, extent, and severity of the Veteran's schizoaffective 
disorder in September 2009.  At that time, the Veteran's spouse 
complained that he spent all of his time alone in his room and 
frequently muttered to himself.  The Veteran often became 
agitated, irritable, and angry.  He was often hypomanic with 
symptoms that consisted of agitation, irritability, pressured 
speech, and a diminished need for sleep.  The Veteran also had 
episodes of depression, depressed mood, and paucity of speech.  
However, in April 2010, the Veteran's spouse testified that his 
condition had worsened since the September 2009 examination.  She 
testified that he isolates himself more, has more auditory 
hallucinations, and that she has to constantly remind him to 
bathe and change his clothes.  Yet, an April 2010 VA treatment 
record reflects that on examination the Veteran was alert and 
oriented times three.  Speech was coherent and relevant with 
organized thoughts and no evidence of delusions or 
hallucinations.  While the Veteran's mood was mildly irritable 
with a full range of affect, insight and judgment were not 
impaired.
While the September 2009 VA examination is not too remote, based 
upon the evidence of record and the recent testimony of the 
Veteran and his spouse, the Board finds that a remand is 
necessary to ascertain the current level of the Veteran's 
disability.  An examination too remote for rating purposes cannot 
be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination).

It is also noted that the Veteran most recently sought treatment 
for his schizoaffective disorder at the VA Medical Center (VAMC) 
in Hampton, Virginia.  The RO/AMC should ensure that the claims 
folder contains updated VA treatment records.

As previously noted, in Rice, the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  Upon review of the record, the Board notes that on 
VA examination in September 2009, a VA examiner opined that the 
Veteran's psychiatric disorder had worsened since his last 
examination in August 2006 and that he was not capable of 
working.  As such, the issue of entitlement to TDIU is raised by 
the record.  Hence, the issue is properly before the Board.  A 
review of the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be 
given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

While the Veteran has been afforded VA examinations, an opinion 
as to his unemployability and the effect of his service-connected 
disabilities on his employability was not rendered.  In addition, 
while the September 2009 VA examiner inferred that the Veteran 
was unable to work due to his psychiatric disorder, in April 2010 
the Veteran testified that his employment at a grocery store was 
terminated due to a nonservice-connected left leg disability.  
Accordingly, the Board finds that the Veteran should be afforded 
an appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the 
Hampton, Virginia VAMC.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.  
The Veteran should also be provided with an 
opportunity to submit such reports.

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
current severity of his service-connected 
schizoaffective disorder.  All indicated 
tests and studies should be completed and all 
clinical manifestations should be reported in 
detail.  For the Veteran's service-connected 
disability, the psychiatric examiner is 
requested to discuss the Veteran's symptoms, 
degree of social and industrial impairment, 
and to include a Global Assessment 
Functioning (GAF) Scale score with an 
explanation of what the assigned score 
represents.  To the extent possible, the 
examiner should also distinguish symptoms 
attributable to his bipolar disorder versus 
his schizoaffective disorder.  The examiner 
should also comment on to what extent, if 
any, the Veteran's service-connected 
disability affects his ability to obtain and 
retain employment.  

3.  Schedule the Veteran for a VA examination 
(or examinations) to obtain an opinion as to 
whether his other service-connected 
disabilities would as likely as not preclude 
gainful employment.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
service connected disabilities (residuals of 
a gastric ulcer and residuals of bilateral 
hallux valgus) would prevent him from 
obtaining or keeping gainful employment for 
which his education and occupational 
experience would otherwise qualify him.

The examiner is advised that the Veteran is 
competent to report his symptoms and history 
and such reports must be considered in 
formulating any opinions.

4.  Ensure that all VCAA notice obligations 
are satisfied concerning the claim for TDIU 
and that any additional development deemed 
appropriate has been accomplished, to include 
obtaining a VA opinion on the question of 
whether it is at least as likely as not that 
the appellant is unable to obtain and 
maintain substantially gainful employment as 
a result of his service-connected 
disabilities.

5.  Thereafter, adjudicate the Veteran's 
claims for entitlement to an increased rating 
for schizoaffective disorder and for a total 
disability rating for compensation based on 
individual unemployability.  If the Veteran 
does not meet the percentage requirements of 
38 C.F.R. § 4.16(a), the agency of original 
jurisdiction should refer the case to VA's 
Director of C&P for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b).  If the claims remain 
adverse to the Veteran, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

